      Case 6:20-cv-02009 Document 1 Filed 10/29/20 Page 1 of 8 PageID 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF FLORIDA



FERNANDA DANIELE BUZZI, RAFAEL
MARCOS DE OLIVEIRA AREDES, BETTINA
DE OLIVEIRA NICOLELLIS DELBONI,
NATALIA DE OLIVEIRA NICOLELLIS
DELBONI, LUCIANA SANTOS DA ROCHA,
BEATRIZ VENTURA PEREIRA, LEONARDO
BARROS NOBRE, MARIA PENHA BARONE,
and others similarly situated,

             Plaintiff,
v.
RONNED DA SILVA, FLAVIA RIBEIRO
HENSEL, LENOIR-EVANDRO DOS SANTOS,
VELLOSO & SANTOS, LLC, and V&V CORP.,
             Defendants.
_________________________________/

                           COLLECTIVE ACTION COMPLAINT


                                  I. INTRODUCTION


       1.     This is a collective action brought pursuant to the Fair Labor Standards Act

 of 1938, 29 U.S.C. §§ 201-219 (hereinafter "FLSA"), to recover unpaid overtime wages on

 behalf of Plaintiffs FERNANDA DANIELE BUZZI, RAFAEL MARCOS DE OLIVEIRA

 AREDES, BETTINA DE OLIVEIRA NICOLELLIS DELBONI, NATALIA DE OLIVEIRA

 NICOLELLIS DELBONI, LUCIANA SANTOS DA ROCHA, BEATRIZ VENTURA

 PEREIRA, LEONARDO BARROS NOBRE, MARIA PENHA BARONE, and all others

 similarly-situated to them, who were formerly, or are currently, employed as hourly

 paid employees by Defendants RONNED DA SILVA, FLAVIA RIBEIRO HENSEL,




                                          -1-
      Case 6:20-cv-02009 Document 1 Filed 10/29/20 Page 2 of 8 PageID 2




LENOIR-EVANDRO DOS SANTOS, VELLOSO & SANTOS, LLC, and V&V CORP.,

(hereinafter referred to as "Defendants"). Plaintiffs also brings a count for unlawful

retaliation for being terminated because they complained about the Defendant's illegal

practices.

       2.      Defendants employs these employees within the Middle District of Florida to

perform various tasks in furtherance of the operation of its restaurant.

       3.      Throughout the liability period, Defendants have owned and operated a

restaurant known as “Sabor do Sul” aka “Velloso Santos LLC” aka “V&V Corp.” within the

Middle District of Florida.

       4.      For at least three years prior to the filing of this complaint and continuing

(hereinafter “Liability Period”), Defendants have had policies and practices to require

its employees to work more than 40 hours in a particular week, without pay which is illegal.

       5.      Pursuant to the FLSA, Plaintiffs, on behalf of themselves and all others

similarly situated to them who were formerly, or are currently, employed as hourly paid

employees for Defendants during the liability period, seeks unpaid overtime wages,

minimum wage, liquidated damages or pre- judgment interest, post-judgment interest and

attorneys' fees and costs from each of the Defendants.

       6.      Plaintiffs will request the Court to authorize concurrent notice to all hourly

paid employees who are employed by Defendants or who were so employed during the

liability period, informing them of the pendency of this action and their right to opt into this

lawsuit pursuant to the FLSA, 29 U.S.C.§ 216(b).

                              II. JURISDICTION AND VENUE

        7.     This Court has federal question jurisdiction over this action pursuant to 28




                                               -2-
       Case 6:20-cv-02009 Document 1 Filed 10/29/20 Page 3 of 8 PageID 3




U.S.C. §§ 1331 because Plaintiffs have asserted a claim pursuant to the FLSA.

                                            III.    VENUE

       8.         Venue is proper in this Court under 28 U.S.C. § l39l(b)(l ) where Defendants
 may be deemed to reside because Defendants conduct business within the Middle District of
 Florida.

                                            IV.    PARTIES

                                         THE PLAINTIFFS
        7.        Plaintiffs were and are at all material times residents of Orange, Osceola

 and/or Seminole counties, but all of the Plaintiffs worked in Orange County.

        8.        Plaintiffs, at all material times, was a covered, non-exempt employees of

 Defendants within the meaning of the FLSA, 29 U.S.C. § 203(e) and (g).

        9.        Defendants employed Plaintiffs as hourly paid servers, cashiers and cooks.

        10.       During the Liability Period, Plaintiffs and similarly situated hourly paid

 employees were at times required to work more than 40 hours per week, but would only

 receive straight time pay for all hours.

        11.       During the Liability Period, Plaintiffs, and other similarly situated hourly paid

 employees, complained to their supervisors about not receiving their normal pay,

 overtime compensation, or tips form the tip pool, but nothing was ever done to remedy the

 problem .

                                        THE DEFENDANTS
            12.   Defendant, Velloso & Santos LLC (hereinafter, "VSLLC") is a Florida limited

liability company located in Orlando, Florida and is an enterprise engaged in an industry

affecting commerce, and is an employer as defined by 29 U.S.C. § 203(d) and (s)(l ), which

has employees subject to the provisions of the FLSA, 29 U.S.C. § 207, in the restaurant

where Plaintiffs were employed.




                                                   -3-
      Case 6:20-cv-02009 Document 1 Filed 10/29/20 Page 4 of 8 PageID 4




        13.   At all times material hereto, V S L L C is an "enterprise engaged in

commerce" within the meaning of 29 U.S.C. § 203(s)(l) with annual gross sales in excess

of $500,000 within the meaning of the FLSA, and is thus subject to the requirements of the

FLSA.

        14.   Defendant, V&V CORP (hereinafter, "V&V") is a Florida corporation located

in Orlando, Florida and is an enterprise engaged in an industry affecting commerce, and is

an employer as defined by 29 U.S.C. § 203(d) and (s)(l ), which as the sole successor in

interest to Velloso & Santos LLC had the same employees that were subject to the

provisions of the FLSA, 29 U.S.C. § 207, in the restaurant where Plaintiffs were

employed.

        15.   At all times material hereto, V & V is an "enterprise engaged in commerce"

within the meaning of 29 U.S.C. § 203(s)(l) with annual gross sales in excess of $500,000

within the meaning of the FLSA, and is thus subject to the requirements of the FLSA.

        16.   Defendants RONNED DA SILVA is the owner and/or manager of Defendant

V&V Corp. and directly managed the Plaintiffs and similarly situated employees.

Defendants FLAVIA RIBEIRO HENSEL and LENOIR-EVANDRO DOS SANTOS are the

owners of Velloso & Santos LLC and directly managed the Plaintiffs and similarly situated

employees. At all times material hereto Defendants RONNED DA SILVA, FLAVIA

RIBEIRO HENSEL and LENOIR-EVANDRO DOS SANTOS were engaged in commerce

within the meaning of 29 U.S.C. § 203(s)(l) with annual gross sales in excess of $500,000

within the meaning of the FLSA, and is thus subject to the requirements of the FLSA as the

owners and managers of the restaurant business.

                      V. GENERAL FACTUAL ALLEGATIONS

        17.   The allegations in paragraphs 18 through 20 occurred during the liability period .


                                             -4-
       Case 6:20-cv-02009 Document 1 Filed 10/29/20 Page 5 of 8 PageID 5




         The Defendants did not pay its hourly paid employees minimum wage o r overtime

as required by the Fair Labor Standards Act of 1938 ("FLSA") (as amended), 29 U.S.C.§

216(b). and 28 U.S.C. §§ 1331, 1337.

         18.   All hourly paid employees employed by Defendants are not exempt from

the overtime requirements of the FLSA pursuant to 29 U.S.C. § 213(a)(l).

        18.    All hourly paid employees employed by Defendants are entitled to be paid

 minimum wage and overtime compensation when they work more than 40 hours during any

 single workweek.

        19.    There are numerous persons similarly-situated to Plaintiff who are, or were,

 employed as hourly paid employees for Defendants during the liability period.

        20.    During the liability period, Defendants willfully and recklessly required its

 hourly paid employees to work standard hours and at over 40 hours per week without

 receiving overtime compensation. Defendants were made aware that this illegal practice was

 taking place, but did nothing whatsoever to remedy the problem and ensure that its hourly

 paid employees were paid overtime compensation.

                VI. FIRST CLAIM -Unpaid Wages Including Overtime

        21.    The allegations in paragraphs 1-20 are incorporated by reference herein.

        22.    By its actions alleged above, Defendants willfully, knowingly and/or

 recklessly violated the provisions of the FLSA, which requires minimum wage overtime

 compensation wages to non-exempt employees, 29 U.S.C. § 207.

        23.    As a result of the unlawful acts of Defendants, Plaintiffs and all persons

 similarly situated to them have been deprived of standard wage income and overtime




                                              -5-
       Case 6:20-cv-02009 Document 1 Filed 10/29/20 Page 6 of 8 PageID 6




compensation in amounts to be determined at trial, and are entitled to recovery of such

amounts in addition to liquidated damages, pre-judgment interest, post-judgment interest,

attorneys' fees and costs.

        24.     Plaintiff FERNANDA DANIELE BUZZI is owed wages of totaling approximately

$1,832.16 and are listed in the attached chart and/or paystub. (See, Exhibit A). Plaintiff is also owed

276.25 hours of overtime worked for the 52 weeks of employment on the low end would equal an

additional $4,342.00 at time and a half. Accordingly totaling $6,174.16 in wages earned and not paid.

        25.     Plaintiff RAFAEL MARCOS DE OLIVEIRA AREDES is owed wages of totaling

approximately $2,132.65 and are listed in the attached chart and/or paystub. (See, Exhibit B). Plaintiff

is also owed 400.65 hours of overtime worked for the 61 weeks of employment on the low end would

equal an additional $5,208.35 at time and a half. Accordingly totaling $7,341.00 in wages earned and

not paid.

        26.     Plaintiff BETTINA DE OLIVEIRA NICOLELLIS DELBONI is owed wages of

totaling approximately $479.61 and are listed in the attached chart and/or paystub. (See, Exhibit C).

Plaintiff is also owed $231.00 in tips. Accordingly totaling $710.61 in wages earned and not paid.

        27.     Plaintiff NATALIA DE OLIVEIRA NICOLELLIS DELBONI is owed wages of

totaling approximately $120.93 and are listed in the attached chart and/or paystub. (See, Exhibit D).

        28.     Plaintiff LUCIANA SANTOS DA ROCHA is owed wages of totaling approximately

$3,472.56 and are listed in the attached chart and/or paystub. (See, Exhibit E). Plaintiff is also owed

218.83 hours of overtime worked for the 12 weeks of employment on the low end would equal an

additional $1,022.21 (AT RATE OF $9/HR X 1.5) and $1,308.84 (AT RATE OF $13/HR X 1.5).

Accordingly totaling $5,803.61 in wages earned and not paid.

        29.     Plaintiff BEATRIZ VENTURA PEREIRA is owed wages of totaling approximately

$1,350.05 and are listed in the attached chart and/or paystub. (See, Exhibit F). Plaintiff is also owed



                                                 -6-
        Case 6:20-cv-02009 Document 1 Filed 10/29/20 Page 7 of 8 PageID 7




 341.91 hours of overtime worked for the 6 weeks of employment on the low end would equal an

 additional $5,716.98 (AT RATE OF $12/HR X 1.5) and $473.85 (AT RATE OF $13/HR X 1.5).

 Accordingly totaling $7,540.88 in wages earned and not paid.

         30.     Plaintiff LEONARDO BARROS NOBRE is owed wages of totaling approximately

 $1,047.76 and are listed in the attached chart and/or paystub. (See, Exhibit G). Plaintiff is also owed

 3.78 hours of overtime worked for the 5 weeks of employment on the low end would equal an

 additional $39.69. Accordingly totaling $1,087.45 in wages earned and not paid.

         31.     Plaintiff MARIA PENHA DOS SANTOS (aka MARIA PENHA BARONE) is owed

 wages of totaling approximately $3,027.84 and are listed in the attached chart and/or paystub. (See,

 Exhibit H). Accordingly totaling $3,027.84 in wages earned and not paid.



                                  VII. PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs and all employees similarly situated who join in this action

 pray for this Court:

         a.         To authorize the issuance of notice at the earliest possible time to all Sabor

do Sul / Velloso Santos LLC / V&V Corp hourly employees who were employed by

Defendants during the three years immediately preceding the filing of this action. This notice

should inform them that this action has been filed, describe the nature of the action, and

explain their right to opt into this lawsuit if they worked more than 40 hours without

receiving overtime compensation during the Liability Period;

         b.     To declare that Defendants has violated the overtime provisions of the FLSA,

29 U.S.C. 207, as to the Plaintiff and persons similarly situated;

         c.      To declare that Defendant's violations of the FLSA to be willful;




                                                  -7-
       Case 6:20-cv-02009 Document 1 Filed 10/29/20 Page 8 of 8 PageID 8




         d.     To award Plaintiffs, and other similarly situated current and former Sabor do

Sul / Velloso Santos LLC / V&V Corp hourly employees, damages for the amount of the

unpaid hourly salaries, overtime wages and liquidated damages, subject to proof at trial;

         e.     If liquidated damages are not awarded, then the Court should award, in

the alternative, prejudgment interest;

         f.     To make the same declarations and awards as prayed for in paragraphs A-E

above as to all persons who opt into this action pursuant to 29 U.S.C.§ 216(b); and

         g.     To award Plaintiffs, and other similarly situated current and former hourly

employees, reasonable attorneys' fees and costs pursuant to 29 U.S.C. § 216(b).



                                 DEMAND FOR JURY TRIAL

       Plaintiff Demands a jury trial of all matters so triable as a matter of right.


                                         Respectfully submitted,
                                          DATED this 26th day of October 2020
                                          Vincent B. Lynch, Esq.
                                          FL BAR# 0917801
                                          vincent@elpglobal.com
                                          Carlos J. Bonilla
                                          FL BAR #0577818
                                          carlos@elpglobal.com
                                          ELP Global, PLLC
                                          7901 Kingspointe Parkway, Suite 8
                                          Orlando, Florida 32819
                                          Attorney for Plaintiff

                                          By:    /s/ Vincent B. Lynch
                                                 Vincent B. Lynch




                                                 -8-
